Case 20-10553-CSS   Doc 1025   Filed 10/12/20   Page 1 of 8
                                     Case 20-10553-CSS             Doc 1025            Filed 10/12/20                    Page 2 of 8


Art Van Furniture, LLC
Cash Receipts and Disbursements
For the Period (07/01/2020 - 07/31/2020)


                                                     Art Van         AVF Holding                      AV Pure Sleep
                                                  Furniture, LLC     Company, Inc.    AVF Parent LLC Franchising, LLC LF Trucking, Inc.   Sam Levin, Inc.     Consolidated
                                                    20-10553           20-10554          20-10558         20-10561         20-10563          20-10564

Beginning Cash Balance - July 1, 2020               10,479,655.54                 -        161,500.51            62.06         8,263.96     25,427,885.98     36,077,368.05

Turnover of Bank Funds                                        -          125,222.83               -                  -                -                 -        125,222.83
Turnover of Funds - Other                                     -                 -                 -                  -                -                 -               -
Collection of Accounts Receivable                             -                 -                 -                  -                -                 -               -
Miscellaneous Refunds                                      762.05        182,241.04          7,067.00                -                -                 -        190,070.09
Sale of Assets                                       1,774,509.00               -                 -                  -                -                 -      1,774,509.00
Interest                                                      -                 -                 -                  -                -                 -               -


TOTAL CASH RECEIPTS                                  1,775,271.05        307,463.87          7,067.00                -                -                 -      2,089,801.92

Payments to Secured Creditor                          (191,036.45)                -                 -                -                -                -        (191,036.45)
Third Party Services Provided                         (375,530.99)                -                 -                -                -         (12,582.86)     (388,113.85)
Payment of Unpaid Commissions                                 -
Sales and Use Tax Paid                                        -                                     -                -                                  -               -
Bank and Technology Service Fee                               -                   -                 -                -                -                 -               -


TOTAL CASH DISBURSEMENTS                              (566,567.44)                -                 -                -                -         (12,582.86)     (579,150.30)


Net activity for the month of June                   1,208,703.61        307,463.87          7,067.00                -                -         (12,582.86)    1,510,651.62


Transfers                                                      -                  -                 -                -                -                 -               -


Ending Cash Balance - July 31, 2020                 11,688,359.15        307,463.87        168,567.51            62.06         8,263.96     25,415,303.12     37,588,019.67
                                        Case 20-10553-CSS                          Doc 1025                    Filed 10/12/20               Page 3 of 8


Art Van Furniture, LLC
Cash Receipts and Disbursements
For the Period (07/01/2020 - 07/31/2020)


  Trans.         {Ref #} /
   Date          Check #                Paid To / Received From                          Description of Transaction                       Receipts     Disbursements    Net Activity

                             Beginning Cash on Hand (7/1/2020)                                                                                                         $ 10,479,655.54

Cash Receipts
                             Turnover of Bank Funds                                                                                                                                -
                             Turnover of Funds - Other                                                                                                                             -
                             Collections of Accounts Receivable                                                                                                                    -

Miscellaneous Refunds
  7/2/2020     {19}          Concentra                            Refund Pre-Petition Overpayment re: Patrick Sellers                         145.00                           145.00
  7/2/2020     {19}          Nancy W. Jones                       Payment w/ memo May & June 2020                                             200.00                           200.00
  7/2/2020     {19}          AT&T                                 Final Refund re: Account No.: 253536957                                      61.66                            61.66
  7/2/2020     {19}          Chanay D. McCoy                      Restitution                                                                 126.00                           126.00
 7/22/2020     {19}          Donald Pietruk                       Restitution                                                                 100.00                           100.00
 7/22/2020     {19}          Donald Pietruk                       Restitution                                                                 100.00                           100.00
 7/30/2020     {19}          Cintas Corporation                   Refund re: Invoice No.: 677825194                                            29.39                            29.39
                             Miscellaneous Refunds                                                                                                                             762.05

Sale of Assets
  7/8/2020         {3}       American Signature, Inc.             Gross Sales Pursuant to Agreement (Docket No. 479)                       63,092.00                         63,092.00
 7/10/2020         {3}       American Signature, Inc.             Net Sales Pursuant to Agreement (Docket No. 479)                        378,260.00                        378,260.00
 7/20/2020         {3}       American Signature, Inc.             Net Sales Pursuant to Agreement (Docket No. 479)                        590,367.00                        590,367.00
 7/24/2020         {7}       American Signature, Inc.             Net Sales Pursuant to Agreement (Docket No. 479)                        742,790.00                        742,790.00
                             Sale of Assets                                                                                                                               1,774,509.00

                             Interest                                                                                                                                              -

                             TOTAL CASH RECEIPTS                                                                                                                          1,775,271.05

Cash Disbursements

Payment to Secured Creditor
 7/15/2020            Wells Fargo Bank, N.A.                      June 2020 ABL Interest, LC & Q3 Administration Fees                                     191,036.45       (191,036.45)
                      Payment to Secured Creditor                                                                                                                          (191,036.45)

Third Party Services Provided
  7/7/2020      218     Clear Thinking Group                      Invoice No.: MLB/WF 2019 Compensation of Professional Fees                                2,851.00         (2,851.00)
  7/7/2020      219     Clear Thinking Group                      Invoice No.: MLB/WF 2020 Compensation of Professional Fees                                1,396.50         (1,396.50)
  7/7/2020      220     Clear Thinking Group                      Invoice No.: MLB/WF 2021 Compensation of Professional Fees                                1,056.50         (1,056.50)
  7/7/2020      221     Laura Thompson                            Invoice Nos.: 002, 003 & 004 Services for Period of 5/14/20 - 6/18/20                     4,400.00         (4,400.00)
  7/7/2020      222     IBM GF International Holdings, LLC        Invoice No.: QE190P2 for Period of 6/1/20 - 6/30/20                                      21,768.71        (21,768.71)
  7/8/2020      223     Robert Edwards                            Reimbursement re: Preferred Safe & Lock for Jackson, MI Store                               450.00           (450.00)
  7/8/2020      224     Robert Edwards                            Reimbursement re: 1099Express.com, Inc. Software                                            119.00           (119.00)
  7/8/2020      225     Robert Edwards                            Reimbursement re: Paper Express W-2                                                       1,206.23         (1,206.23)
  7/8/2020              ADP, LLC                                  Full Service Direct Deposit re: Payroll for Period Ending 7/04/20                        45,137.84        (45,137.84)
  7/8/2020              ADP, LLC                                  Taxes Debited re: Payroll for Period Ending 7/4/2020                                     23,940.57        (23,940.57)
 7/10/2020      226     WIS International                         Invoice Nos.: 40731654 & 40731732                                                        14,831.70        (14,831.70)
 7/22/2020      229     Louis Bonin                               Invoice No.: 002 Services for Period of 6/15/20 - 7/1/20                                  3,274.50         (3,274.50)
 7/22/2020              ADP, LLC                                                                                                                           38,027.57        (38,027.57)
 7/22/2020              ADP, LLC                                  Taxes Debited re: Payroll for Period Ending 7/18/2020                                    29,087.52        (29,087.52)
                                                                  Invoice No.: 4433394 Compensation of Professional Fees and                                               (177,367.35)
 7/23/2020         230       Morgan, Lewis & Bockius, LLP         Reimbursement of Expenses for Period of April, 2020                                     177,367.35
 7/27/2020         231       Clear Thinking Group                 Invoice No.: MLB/WF 2022 Compensation of Professional Fees                               10,505.00        (10,505.00)
 7/29/2020         232       Louis Bonin                          Invoice No.: 002 Services for Period of 7/16/20                                             111.00           (111.00)
                             Third Party Services Provided                                                                                                                 (375,530.99)


                             Sales and Use Tax Paid                                                                                                                                -
                             Bank Service Charges                                                                                                                                  -

                             TOTAL CASH DISBURSEMENTS                                                                                                                      (566,567.44)

                             Net Cash Activity through 7/31/20                                                                                                            1,208,703.61

                             Ending Cash Balance                                                                                                                         11,688,359.15
                             Case 20-10553-CSS                       Doc 1025               Filed 10/12/20                  Page 4 of 8


AVF Holding Company Inc.
Cash Receipts and Disbursements
For the Period (07/01/2020 - 07/31/2020)


  Trans.     {Ref #} /
   Date      Check #           Paid To / Received From                          Description of Transaction                     Receipts    Disbursements   Net Activity

                         Beginning Cash on Hand (7/1/2020)                                                                                                 $              -

Cash Receipts
Wells Fargo Bank, N.A. (Turnover of Funds)
 7/16/2020     {1}      Bank of America, N.A.                Turnover of Account Ending 5126                                  125,222.83                       125,222.83
                                                                                                                                                                      -
                         Turnover of Bank Funds                                                                                                                125,222.83
                         Turnover of Funds - Other                                                                                                                    -
                         Collection of Accounts Receivable                                                                                                            -

Miscellaneous Refunds
 7/20/2020     {4}    United States Treasury                 2017 F-1120 Refund ($172,344.51 Refund + $9,896.53 Interest)     182,241.04                       182,241.04
                                                                                                                                                                      -
                         Miscellaneous Refunds                                                                                                                 182,241.04
                         Sale of Assets                                                                                                                               -

                         TOTAL CASH RECEIPTS                                                                                                                   307,463.87

Cash Disbursements
                         Payments to Secured Creditor                                                                                                                 -
                         Third Party Services Provided                                                                                                                -
                         Bank Service Charges                                                                                                                         -

                         TOTAL CASH DISBURSEMENTS                                                                                                                     -

                         Net Cash Activity through 7/31/20                                                                                                     307,463.87

                         Ending Cash Balance                                                                                                                   307,463.87
                            Case 20-10553-CSS                    Doc 1025             Filed 10/12/20            Page 5 of 8



AVF Parent LLC
Cash Receipts and Disbursements
For the Period (07/01/2020 - 07/31/2020)


  Trans.     {Ref #} /
   Date      Check #            Paid To / Received From                     Description of Transaction            Receipts    Disbursements   Net Activity

                         Beginning Cash on Hand (7/1/2020)                                                                                    $ 161,500.51

Cash Receipts
                         Turnover of Bank Funds                                                                                                        -
                         Turnover of Funds - Other                                                                                                     -
                         Collection of Accounts Receivable                                                                                             -

Miscellaneous Refunds
 7/15/2020     {4}    Travelers Property Casulaty CL Agency   Refund of Overpayment re: Account No.: 733E3087      7,067.00                       7,067.00
                                                                                                                                                       -
                         Miscellaneous Refunds                                                                                                    7,067.00
                         Sale of Assets                                                                                                                -

                         TOTAL CASH RECEIPTS                                                                                                      7,067.00

Cash Disbursements
                         Payments to Secured Creditor                                                                                                  -
                         Third Party Services Provided                                                                                                 -
                         Bank Service Charges                                                                                                          -

                         TOTAL CASH DISBURSEMENTS                                                                                                      -

                         Net Cash Activity through 7/31/20                                                                                        7,067.00

                         Ending Cash Balance                                                                                                   168,567.51
                         Case 20-10553-CSS                  Doc 1025     Filed 10/12/20      Page 6 of 8



AV Pure Sleep Franchising, LLC
Cash Receipts and Disbursements
For the Period (07/01/2020 - 07/31/2020)


  Trans.    {Ref #} /
   Date     Check #           Paid To / Received From           Description of Transaction   Receipts   Disbursements   Net Activity

                        Beginning Cash on Hand (7/1/2020)                                                               $      62.06

Cash Receipts
                        Turnover of Bank Funds                                                                                   -
                        Turnover of Funds - Other                                                                                -
                        Collection of Accounts Receivable                                                                        -
                        Miscellaneous Refunds                                                                                    -
                        Sale of Assets                                                                                           -

                        TOTAL CASH RECEIPTS                                                                                      -

Cash Disbursements
                        Payments to Secured Creditor                                                                             -
                        Third Party Services Provided                                                                            -
                        Bank Service Charges                                                                                     -

                        TOTAL CASH DISBURSEMENTS                                                                                 -

                        Net Cash Activity through 7/31/20                                                                        -

                        Ending Cash Balance                                                                                    62.06
                         Case 20-10553-CSS                  Doc 1025     Filed 10/12/20      Page 7 of 8



LF Trucking Inc.
Cash Receipts and Disbursements
For the Period (07/01/2020 - 07/31/2020)


  Trans.    {Ref #} /
   Date     Check #           Paid To / Received From           Description of Transaction   Receipts   Disbursements   Net Activity

                        Beginning Cash on Hand (7/1/2020)                                                               $   8,263.96

Cash Receipts
                        Turnover of Bank Funds                                                                                   -
                        Turnover of Funds - Other                                                                                -
                        Collection of Accounts Receivable                                                                        -
                        Miscellaneous Refunds                                                                                    -
                        Sale of Assets                                                                                           -

                        TOTAL CASH RECEIPTS                                                                                      -

Cash Disbursements
                        Payments to Secured Creditor                                                                             -
                        Third Party Services Provided                                                                            -
                        Bank Service Charges                                                                                     -

                        TOTAL CASH DISBURSEMENTS                                                                                 -

                        Net Cash Activity through 7/31/20                                                                        -

                        Ending Cash Balance                                                                                 8,263.96
                                    Case 20-10553-CSS                             Doc 1025                   Filed 10/12/20                    Page 8 of 8


Sam Levin, Inc.
Cash Receipts and Disbursements
For the Period (07/01/2020 - 07/31/2020)


  Trans.     {Ref #} /
   Date      Check #                Paid To / Received From                               Description of Transaction                           Receipts   Disbursements    Net Activity

                         Beginning Cash on Hand (7/1/2020)                                                                                                                $ 25,427,885.98

Cash Receipts
                         Turnover of Bank Funds                                                                                                                                       -
                         Turnover of Funds - Other                                                                                                                                    -
                         Collections of Accounts Receivable                                                                                                                           -
                         Miscellaneous Refunds                                                                                                                                        -
                         Sale of Assets                                                                                                                                               -

                         Interest                                                                                                                                                     -

                         TOTAL CASH RECEIPTS                                                                                                                                          -

Cash Disbursements
                         Payment to Secured Creditor                                                                                                                                  -

Third Party Services Provided
 7/15/2020      110     ProLawn Landscaping Company               Invoice No.: 11386 for Services on 06/04/20, 06/11/20, 06/18/20 & 06/29/20                    625.40           (625.40)
                                                                  1620 N. Tuckahoe Street, Bellwood, PA 16617
 7/15/2020      111      ProLawn Landscaping Company              Invoice No.: 11290 for Services on 05/22/20 & 05/29/20 1620 N. Tuckahoe                       469.05           (469.05)
                                                                  Street, Bellwood, PA 16617
 7/16/2020      112      Youghiogheny Valley Specialty Services   Invoice Nos.: 83364 & 83388 Uniform Guard for Period of 5/18/20 - 5/31/20                    8,271.20         (8,271.20)
 7/29/2020      113      Monroeville Municipal Authority          Account No.: 9977-1 Service Period 04/10/20 - 06/10/20                                         453.48           (453.48)
                                                                  (Service @ 124 Levin Way)
 7/29/2020      114      City of North Canton                     Account No.: 11844*2 Service Period 04/05/20 - 06/05/20                                       167.52           (167.52)
                                                                  (Service @ 6229 Promler NW)
 7/31/2020      115      Hill Archive                             Invoice No.: 046035 Transportation & Labor re: Bellwood, PA Facility                         2,596.21         (2,596.21)
                         Third Party Services Provided                                                                                                                         (12,582.86)
                         Sales and Use Tax Paid                                                                                                                                       -
                         Bank Service Charges                                                                                                                                         -

                         TOTAL CASH DISBURSEMENTS                                                                                                                              (12,582.86)

                         Net Cash Activity through 7/31/20                                                                                                                     (12,582.86)

                         Ending Cash Balance                                                                                                                               25,415,303.12
